Citation Nr: 1143356	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an immune deficiency to include as due to exposure to carbon tetrachloride.

2.  Entitlement to service connection for non-Hodgkin's lymphoma to include as due to exposure to carbon tetrachloride. 

3.  Entitlement to service connection for residuals of prostate cancer to include as due to exposure to carbon tetrachloride. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and J.S.
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the claims on appeal for additional development in August 2011.  The case has now returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have an immune deficiency.  

2.  Non-Hodgkins lymphoma was not present in service or until years thereafter and is not etiologically related to active duty service to include exposure to carbon tetrachloride.  

3.  Prostate cancer was not present in service or until years thereafter and is not etiologically related to active duty service to include exposure to carbon tetrachloride.  

CONCLUSIONS OF LAW

1.  An immune deficiency was not incurred or aggravated due to active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Non-Hodgkins lymphoma was not incurred or aggravated due to active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Residuals of prostate cancer were not incurred or aggravated due to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 ; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for several disabilities as they were incurred due to exposure to carbon tetrachloride during active duty.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as malignant tumors, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Immune Deficiency

As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  With respect to the Veteran's contentions that service connection is warranted for an immune deficiency, the Board finds that evidence of record is against a finding that there is a current disease or disability. 
There is no evidence of an immune deficiency in the service or post-service medical record.  Although complete service treatment records are not available, the Veteran's March 2005 separation examination is negative for evidence of an immune deficiency.  Similarly, the post-service medical evidence of record does not contain any findings or treatment related to an immune deficiency.  

The Veteran has maintained throughout the claims period that he has an immune deficiency secondary to chemical exposure during service.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  
Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of an immune deficiency.  He is competent to identify and explain the symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It affects multiple systems of the body, manifests symptoms similar to many other disabilities, and requires specialized medical training and expertise to properly identify them.  See Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

In any event, the Veteran has not provided any specific allegations regarding the claimed disability.  During his videoconference hearing in August 2011, he stated that he could not remember when he was diagnosed with the condition and did not provide any testimony regarding current symptoms he believed were related to an immune deficiency.  In addition, the Veteran has not reported any contemporaneous medical diagnoses of the condition and his claim is not supported by a diagnosis by a medical professional.  

Therefore, the Board finds that the evidence is against a finding of a current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.



Non-Hodgkins Lymphoma and Residuals of Prostate Cancer

The Veteran contends that he incurred non-Hodgkins lymphoma and prostate cancer due to exposure to carbon tetrachloride during service.  During the May 2011 videoconference hearing, he testified that he served as a cryptomechanic during active duty and his duties included daily cleaning of equipment in vats of carbon tetrachloride.  Although he did not remember the date he was diagnosed with lymphoma or prostate cancer, he testified that he did not undergo treatment for the claimed disabilities during service or within a year of service. 

As noted above, complete service treatment records are not available for procurement, but the March 1955 examination for separation is associated with the claims file.  The Veteran's lymphatic and genitourinary systems were normal upon examination, and there is no indication that he was exposed to any chemicals.  The Veteran has also not reported undergoing any treatment for the disabilities on appeal during service.  

The post-service medical record establishes that the Veteran was diagnosed with non-Hodgkins lymphoma in September 2005 following a bone marrow aspiration and biopsy.  He was also diagnosed with prostate cancer in 2003 and treated with radiation therapy and hormone treatments.  Although medical records dated during the claims period do not specify the current residuals of these conditions, the Veteran has continued to receive follow-up treatment and the Board finds that the record establishes the presence of a current disability.  In addition, while the Veteran has not alleged undergoing any treatment for the disabilities on appeal during service, his DD-214 confirms he served as a crytoequipment repairman and he is competent to report injuries during service such as chemical exposure.  The Board therefore finds that the second element of service connection-an in-service injury-is demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service chemical exposure, available medical records do not indicate such a link.  No chronic conditions were noted on the March 1955  separation examination.  There is also no evidence of prostate cancer within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the claimed disabilities dates from 2003, almost 50 years after discharge, when the Veteran was diagnosed with prostate cancer.  The Veteran has not reported a continuity of symptoms since service, and the absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's lymphoma and cancer were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no competent medical evidence of a nexus between the Veteran's claimed disabilities and active duty service.  None of his treating physicians have related his lymphoma or prostate cancer to chemical exposure during service, and the Veteran has never provided such a history to his doctors.  The Board has considered the testimony of the Veteran connecting his disabilities to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was almost 50 years after his separation from active duty service.  In addition, there is no medical evidence that the Veteran's non-Hodgkins lymphoma or prostate cancer is related to active duty service.  The Board therefore concludes that the evidence is against a nexus between the claimed disabilities and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the May 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's service treatment records, only the March 1955 separation examination report is included in the claims file.  Information received from the National Personnel Records Center (NPRC) in June 2008 indicated that the Veteran's other service treatment records were not available due to possible destruction during a fire at the NPRC in St. Louis, Missouri in July 1973.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In an August 2008 letter, the Veteran was notified that his service records had been destroyed in a fire and he was asked to complete a National Archives Form 13055 to allow for a thorough search for any other available records.  The Veteran returned the form in September 2008, but did not report undergoing any treatment during service.  He did not indicate that any additional records existed, and the Board therefore finds that VA has made reasonable efforts to obtain the Veteran's service records from all possible sources.  

VA has also made reasonable efforts to obtain the post-service records of treatment reported by the Veteran, including records of VA treatment and private medical records.  In a September 2008 statement and during the May 2011 videoconference hearing, the Veteran reported undergoing treatment for the disabilities on appeal with several private physicians.  The Veteran was specifically asked to provide medical releases for each of these doctors in August 2009 and September 2011.  No response to these requests was received.  In addition, the record was held open for a period of 60 days following the May 2011 hearing to allow for the submission of these records by the Veteran.  Some records were received from the Veteran in June 2011, but medical releases were never submitted.  The Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's claim and any failure to develop this claim rests with the Veteran himself.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board acknowledges that the Veteran has not been afforded VA examinations or medical opinions in response to the claims on appeal, but has determined that no examinations or opinions are required.  With respect to the claimed immune deficiency, there is no competent evidence of a current disability.  Furthermore, regarding the claimed non-Hodgkins lymphoma and residuals of prostate cancer, the record is entirely negative for competent evidence of an association between the disabilities and active duty service.  Thus, a VA examination addressing these claims is not required by VA's duty to assist. 

The Board also finds that VA has complied with the May 2011 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was mailed a September 2011 letter asking that he provide medical releases to allow for VA to obtain records of treatment from his private physicians.  No response to this request was received.  The case was then readjudicated in an October 2011 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an immune deficiency to include as due to exposure to carbon tetrachloride is denied.

Entitlement to service connection for non-Hodgkin's lymphoma to include as due to exposure to carbon tetrachloride is denied. 

Entitlement to service connection for residuals of prostate cancer to include as due to exposure to carbon tetrachloride is denied. 





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


